05/26/2022


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 22-0054


                                      DA 22-0054
                                   _________________

 SHANDOR S. BADARUDDIN,

             Plaintiff and Appellant,

       v.
                                                                    ORDER
 STATE OF MONTANA and the NINETEENTH
 JUDICIAL DISTRICT COURT, HONORABLE
 MATTHEW CUFFE, Presiding,

             Defendants and Appellees.
                               _________________

       Upon consideration of Appellant’s motion for extension of time to file the opening
brief, and good cause appearing,
       IT IS HEREBY ORDERED that Appellant is granted an extension of time to and
including June 27, 2022, within which to prepare, file, and serve the opening brief.




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                   May 26 2022